NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5338-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANTONIOS D. SILIVERDIS,

     Defendant-Appellant.
_________________________________

              Argued June 26, 2018 – Decided July 19, 2018

              Before Judges Nugent and Accurso.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Indictment
              No. 16-02-0085.

              A. Harold       Kokes     argued     the    cause    for
              appellant.

              Alexis R. Agre, Assistant Prosecutor, argued
              the cause for respondent (Scott A. Coffina,
              Burlington   County   Prosecutor,   attorney;
              Alexis R. Agre, of counsel and on the brief).

PER CURIAM

        Following a bench trial, a judge found defendant, Antonios

D. Siliverdis, guilty of both counts of an indictment: third-

degree burglary, N.J.S.A. 2C:18-2(a)(1), and third-degree theft
by unlawful taking, N.J.S.A. 2C:20-3(a).         The judge sentenced

defendant to serve 180 days in the county jail and two years

probation on each count, the sentences to be served concurrently.

The   judge    also   imposed   appropriate   fines,   penalties,   and

assessments.

      On appeal, defendant raises the following points for our

consideration:

          I.   THE VERDICT WAS AGAINST THE WEIGHT OF THE
          EVIDENCE.

          II.    THE INEFFECTIVE ASSISTANCE OF COUNSEL.

                 A)   DEFENSE   COUNSEL  ERRED   IN
                 ENTERING INTO STIPULATIONS THAT,
                 ESSENTIALLY, CONCEDED THE "LION
                 SHARE" OF THE STATE'S PROOFS TO
                 UNCONTROVERTED    FACTS  DEFENDANT
                 COULD NOT ATTACK.

                 B)   DEFENSE   COUNSEL  FAILED   TO
                 OBJECT     TO     ANY    QUESTIONS,
                 WHATSOEVER, UNTIL THE SECOND DAY OF
                 TRIAL (PAGE 84) DURING THE VICTIM'S
                 TESTIMONY.

                 C)   THE CROSS-EXAMINATION OF THE
                 VICTIM IS MORE AKIN TO A DEPOSITION
                 INSTEAD   OF  TRUE   TRIAL   CROSS-
                 EXAMINATION.

                 D)   DEFENSE COUNSEL FAILED TO MOVE
                 TO DISMISS PURSUANT TO R.3:18-1 AND
                 THE HOLDING IN STATE V. REYES, 50
                 N.J. 454, 458-459 (1967).

                 E)   DEFENSE COUNSEL IMPROPERLY
                 FAILED TO CONDUCT ANY RE-DIRECT
                 EXAMINATION    OF    DEFENDANT,

                                   2                           A-5338-16T1
               WHATSOEVER, TO REHABILITATE ANY
               POINTS THE STATE MADE THROUGH CROSS-
               EXAMINATION OF DEFENDANT [NINETY
               (90) PAGES OF CROSS] THERE WAS NO
               RE-DIRECT, WHATSOEVER.

               F)   DEFENSE COUNSEL'S SUMMATION
               CONTAINED TROUBLING COMMENTS.

               G)   1)   (GENERAL) EVEN IF THE
               COURT FINDS THAT EACH OF THE ABOVE
               POINTS,    INDIVIDUALLY,   IS    NOT
               SUFFICIENT EVIDENCE OF A "PRIMA
               FACIE" CASE THAT REQUIRES THAT
               APPELLANT BE ENTITLED TO EITHER
               REVERSAL OF HIS CONVICTIONS; OR, AT
               LEAST, AN EVIDENTIARY HEARING, THE
               CUMULATIVE EFFECT OF SAME ERRORS
               SHOULD COMPEL THE COURT TO EITHER
               REVERSE THE CONVICTION OR GRANT SAME
               EVIDENTIARY HEARING.

               2)    (SPECIFIC)    APPELLANT    WAS
               DENIED    EFFECTIVE  ASSISTANCE   OF
               COUNSEL WHEN HIS ATTORNEY FAILED TO
               OBJECT TO ANY QUESTIONS UNTIL THE
               SECOND DAY OF TRIAL, CROSS-EXAMINE
               THE ALLEGED VICTIM, ARGUE A MOTION
               TO DISMISS AT THE END OF THE STATE'S
               CASE,     PRESENT   ANY    RE-DIRECT
               EXAMINATION OF APPELLANT WITHOUT
               ANY COLLOQUY WITH THE COURT AS TO
               SAME FAILURE TO RE-DIRECT APPELLANT
               AND PRESENT THE TROUBLING SUMMATION
               DEPRIVED APPELLANT OF THE EFFECTIVE
               ASSISTANCE OF COUNSEL.

          III. THE COURT'S SENTENCE WAS EXCESSIVE.

     We have considered defendant's arguments in light of the

record and controlling law and found them to be without sufficient




                                3                          A-5338-16T1
merit to warrant extended discussion.    R. 2:11-3(e)(2).    We add

the following brief comments.

     Defendant first argues the verdict was against the weight of

the evidence.   Defendant did not dispute at trial that he entered

the victim's home and removed its contents, including flat screen

televisions, a refrigerator, a range, and appliances.       Nor did

defendant dispute that he loaded the home's contents into his box

truck and drove away, never intending to return.        Rather, he

contended he had no intention of committing a crime.    He claimed

he owned a property maintenance company that contracted with banks

or intermediate companies to maintain foreclosed properties.     His

work included removing the contents of foreclosed residences.

Defendant testified when he entered the victim's home he mistakenly

believed it had not been sold after a foreclosure and a work order

to remove its contents and "winterize" it was still in effect.

     The judge who heard the case rejected this defense.         The

judge found the victim's testimony to be credible and defendant's

testimony not to be credible.   The judge explained:

          The damage to the rear windows and door of the
          [victim's] house . . . indicate that the
          person who did the damage knew that they had
          no privilege or license to enter the home.
          There was no damage to the windows and door
          when [the victim] left the house in the early
          hours of October 4, 2015.       He had spent
          considerable time installing new windows and
          performing other upgrades to the home.

                                 4                          A-5338-16T1
           Defendant was located based on the "ping" from
           the missing laptop removed from the [victim's]
           home (although the laptop has never been
           recovered).   Defendant's truck was observed
           at [the victim's home] by a neighbor.

                [The victim's] testimony that the lockbox
           was in the sunroom is credible.         Having
           settled on the property on September 11, it
           would not be reasonable for a homeowner to
           leave a lockbox on the front door. Therefore,
           [d]efendant's testimony that he entered by
           using the lockbox code is not credible.
           However, [d]efendant's testimony indicates
           that he somehow gained access to the home.
           That access, together with the court's finding
           regarding the lockbox and the rear windows and
           door, supports the court's further finding
           that   [d]efendant    forcibly   entered   the
           residence . . . with the purpose of committing
           a crime therein, and without license to enter
           said residence.      Further, while in the
           residence,   [d]efendant    removed   property
           belonging to [the victim] with the purpose to
           deprive [the victim] thereof.     Further, the
           property was valued at more than $500.00 but
           less than $75,000.

       On appeal, defendant argues neither the evidence the State

presented did not establish the elements of the crimes in the

indictment nor that the judge's credibility determinations were

erroneous.   Instead, defendant argues his trial attorney did not

present certain documentary evidence that defendant referred to

during his trial testimony, and this evidence would have exonerated

him.   This argument overlooks our standard of review.   The record

amply supports the judge's factual and credibility determinations,



                                 5                          A-5338-16T1
so we will not disturb them.       State v. Thompson, 224 N.J. 324, 345

(2016).

     We decline to address defendant's remaining arguments.               The

arguments in defendant's second point are grounded on the alleged

ineffective assistance of his trial counsel.              Likewise, though

couched in terms of an excessive sentence, which we do not find,

defendant's third argument is based on his attorney's failure to

make certain arguments during the sentencing proceeding.                 "Our

courts    have   expressed   a   general   policy   against     entertaining

ineffective-assistance-of-counsel claims on direct appeal because

such claims involve allegations and evidence that lie outside the

trial record."      State v. Preciose, 129 N.J. 451, 460 (1992)

(citations   omitted).       Defendant     may   assert   his   ineffective-

assistance claims in a properly and timely filed petition for

post-conviction relief.

     Affirmed.




                                     6                               A-5338-16T1